NO. 07-02-0160-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  MAY 20, 2002
                         ______________________________

                    KEVIN MEAD AKA RICHARD ALAN WILLIAMS

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 337TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 884,328; HON. DON STRICKLIN, PRESIDING
                       _______________________________

                                  DISMISSAL
                        _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

      Appellant, Kevin Mead, also known as Richard Alan Williams, appeals from a

judgment under which he was convicted of criminally negligent homicide. Counsel for

appellant filed a “Notice of Withdrawal of Appeal” on May 1, 2002 without appellant’s

signature as required by Texas Rule of Appellate Procedure 42.2(a). Accordingly, the

appeal was abated and remanded to the 337th District Court of Harris County (trial court)

to determine if appellant desired to prosecute the appeal and if he was indigent.
        Before the trial court could conduct the hearing, appellant filed “Appellant’s

Amended Notice of Withdrawal of Appeal” including appellant’s signature as required by

Texas Rule of Appellate Procedure 42.2(a). The appellant states in the notice “that he no

longer desires to appeal this matter and will not be proceeding with an appeal of the

verdict in this cause of action.” Accordingly without passing on the merits of this cause we

reinstate and dismiss the appeal.

       Having dismissed the appeal based on the appellant’s representations, no motion

for rehearing will be entertained and our mandate will issue forthwith.



                                                        Brian Quinn
                                                         Justice


Do not publish.




                                             2